Per Curiam.
The watch involved while ornamented with diamonds was primarily an article of daily use and not a jewel, ornament or precious stone within the meaning of section 200 of the General Business Law. (See Ramaley v. Leland, 43 N. Y. 539; Briggs v. Todd, 28 Misc. 208; Jones v. Hotel Latham Co., 62 id. 620.) Nor would the fact that a broken clasp made it unsafe to wear the watch on the day of its loss change the nature of the article. (Briggs v. Todd, supra.) The question of ownership was not raised below.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff in the amount of $500 with interest and costs.
All concur. Present — Lydon, Callahan and Shientag, JJ.